Citation Nr: 0014012	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-10 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to an increased evaluation for diabetes mellitus, 
currently rated 40 percent disabling and to an evaluation in 
excess of 20 percent for bilateral peripheral vascular 
disease.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel






INTRODUCTION

The veteran served on active duty from August 1952 to August 
1955 and from July 1956 to July 1973.  By rating action dated 
in March 1998 the Department of Veterans Affairs (VA) 
Regional Office Cleveland, Ohio, increased the evaluation for 
the veteran's diabetes mellitus from 20 percent to 40 percent 
and granted service connection for peripheral vascular 
disease and evaluated that condition as noncompensable.  The 
veteran appealed for higher ratings for the diabetes mellitus 
and peripheral vascular disease.  By rating action dated in 
February 1999 the regional office increased the evaluation 
for the peripheral vascular disease from noncompensable to 20 
percent.  The case is now before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  In June 1998 the veteran was sent a statement of the case 
on the questions of entitlement to increased ratings for 
diabetes mellitus and peripheral vascular disease.

2.  The veteran submitted a substantive appeal regarding the 
above matters in July 1998.

3.  In a statement dated in January 2000 the veteran 
indicated that he wished to terminate his appeal.


CONCLUSION OF LAW

The veteran's substantive appeal has been withdrawn in 
writing by him and there is no question for the Board to 
consider in this case.  38 C.F.R. § 20.204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that in June 1998 the veteran was sent a 
statement of the case on the question of entitlement to 
increased evaluations for diabetes mellitus and peripheral 
vascular disease.  The veteran later submitted a substantive 
appeal regarding those matters.  In a January 2000 statement 
the veteran related that he wished to terminate his appeal.  
He indicated that he accepted the decisions made by the 
rating board at the regional office.  Under 38 C.F.R. 
§ 20.204 a substantive appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  Thus, 
since the veteran has withdrawn his substantive appeal there 
is no further question for the Board to consider in this 
case.


ORDER

The appeal for entitlement to an increased evaluation for 
diabetes mellitus, currently rated 40 percent disabling and 
for an evaluation in excess of 20 percent for bilateral 
peripheral vascular disease is dismissed.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

